DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
         This communication is in response to Application No. 15/926,866 filed on March 20, 2018 and the Request for continued examination (RCE) presented on March 29, 2022, which amends claims 32, 45 and 55 and presents arguments, is hereby acknowledged. Claims 32-56 are currently pending and subject to examination.

Information Disclosure Statement
3.      The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
       On pages 7-8 of the response filed March 29, 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the January 04, 2021 Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
     On page 8, Applicants argue that none of the art relied upon by the Examiner, regardless of whether the art is taken singly or in any combination, can be said to disclose or suggest “identify at least one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at 
least in part on a machine learning trained model and the comparison; wherein  
the machine learning trained model is based upon a training cost function associated with cache workload configurations." as recited by amended independent claim 32 have been fully considered 
     Examiner agrees that the cited arts singly or in any combination, can be said to disclose or suggest “wherein one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at least in part on a machine learning trained model and the comparison; wherein  the machine learning trained model is based upon a training cost function associated with cache workload configurations" as recited by amended independent claim 32.
       However, cited prior art reference Rolia teaches identify at least one of the computing resources to reallocate.
       Rolia describes comparing the required data capacity requirement (e.g. comparing the data) for each data capacity attribute of the workload, e.g., CPU usage, memory usage, as computed from its workload resource demand trace to the workload QoS desire (e.g. QoS criterion) defined for the workloads, For instance, certain response times and/or other QoS desires such as those related to utilization of resource allocation may be specified in a Service-Level Agreement (SLA) (Rolia: [paragraph 0022, 0049, 0060]). Rolia describes identifying computing resource to move (e.g. reallocate) to another resource pool for supporting some amount of unexpected increased demand of the workloads based on comparison of the required data capacity requirement to the workload QoS desire (e.g. QoS criterion) defined for the workloads (Rolia: [paragraph 0019, 0060-0061, 0065]).
    However, Examiner agrees that the cited arts singly or in any combination, can be said to disclose or suggest “wherein one of the computing resources to reallocate from a first virtual execution environment to a second virtual execution environment based at least in part on a machine learning trained model and the comparison; wherein  the machine learning trained model is based upon a training cost function associated with cache workload configurations" as recited by amended independent claim 32. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.
   Applicants argue claims 45 and 55 based on the arguments presented for Claim 32 at pages 7-8 of the remarks. The same explanation is applicable to claims 45 and 55 as mentioned above with respect to claim 32.
Dependent claims 33-44, 46-54 and 56
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s).  Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

 
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.        Claims 32-35, 37, 39, 45-48, 50, 52 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Vasic et al. (2013/0185729 A1); and further in view of Joshi et al. (US 2012/0210068 A1).
          Regarding claim 32, Rolia teaches a processing apparatus, comprising: one or more processing devices ([paragraph 0087-0088] describe one or more computing devices (e.g. processing devices)):  to perform operations ([paragraph 0017] describes resource-level actions concern actions taken within the pool to achieve a pool-level operation, such as an action concerning to which specific resource in the pool a given workload should be assigned for service, etc. and dictating resource-level actions to perform within a pool in order to manage the pool's capacity for servicing workloads in a desired way e.g., in accordance with QoS desires, etc. (e.g. perform various operations)) comprising 
          receive data representative of utilization of one or more computing resources shared by multiple virtual execution environments in a multi-core computing platform ([paragraph 0004-0005, 0020-0021, 0049] describes virtual machines (e.g. virtual execution environments) implemented in a multi-processor on a server computing device environment (e.g. multi-core computing platform), receiving data capacity attributes such as processor usage, memory usage, I/O operation rates, and bandwidths (various data) regarding utilization of computing resources in a resource pool shared by virtualization services executed by the computing resources in a multi-processor on a server computing device environment (e.g. multi-core computing platform));
      receive a quality of service (QoS) criterion ([paragraph 0021-0022] describes receiving certain operational parameters such as QoS desires (e.g. QoS criterion) defined for the workloads, for instance, certain response times and/or other QoS desires such as those related to utilization of resource allocation may be specified in a Service-Level Agreement (SLA), wherein response pool is to service consumer's workloads in accordance with their respective QoS specifications).  
      compare the data to the QoS criterion ([paragraph 0022, 0049, 0060] describes comparing the required data capacity requirement (e.g. comparing the data) for each data capacity attribute of the workload, e.g., CPU usage, memory usage, as computed from its workload resource demand trace to the workload QoS desire (e.g. QoS criterion) defined for the workloads, For instance, certain response times and/or other QoS desires such as those related to utilization of resource allocation may be specified in a Service-Level Agreement (SLA));
         identify at least one of the computing resources to reallocate ([paragraph 0019, 0028, 0060-0061, 0065] describes identifying computing resource to move (e.g. reallocate) to another resource pool for supporting some amount of unexpected increased demand of the workloads based on comparison of the required data capacity requirement to the workload QoS desire (e.g. QoS criterion) defined for the workloads);
        Rolia fails to teach wherein the one or more computing resources includes cache resources; and wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment based at least part on a machine learning trained model and comparison; wherein causing the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment includes causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment; wherein the machine learning trained model is based upon a training cost function associated with cache workload configurations.
       However, Vasic teaches wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment based at least part on a machine learning trained model and the comparison ([0017, 0050-0051, 0075, 0116] describes machine learning use to train a classifier (e.g. machine learning trained model) to quickly recognize newly encountered workloads at runtime by adjusting the configurations of the virtual machine in which they run. This is done by using information about the anticipated workload to compute the workload-specific configuration [paragraph 0014, 0016, 0019] describes computing resources and virtualized execution environments including VMs [0022, 0050-0051,0055-0058, 0078] describes after initial learning phase, the resource management system  profiles the workload periodically or on-demand (e.g., upon a violation of an SLO), reallocating computing resource from existing virtualized execution environment instance to new virtualized execution environment instance based on trained machine learning classifier and comparison so that fewer and shorter SLO violations as well as a significant cost reduction for running the service itself);
      wherein the machine learning trained model is based upon a training cost function associated with cache workload configurations ([0014, 0058,  0078, 0116] describes machine learning use to train a classifier (e.g. machine learning trained model)  based upon train related to cost reduction for running the service itself (e.g. cost function) associated with cache hit workload configuration to meet their SLOs more efficiently as workloads change and enable providers to lower their energy costs).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia to include wherein the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment based at least part on a machine learning trained model and comparison and wherein the machine learning trained model is based upon a training cost function associated with cache workload configurations as taught by Vasic. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia in the Vasic system in order to reduce the overall resource management effort and cost ([paragraph 0051] in Vasic).        
      Rolia and Vasic fails to teach wherein the one or more computing resources includes cache resources; wherein causing the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment includes causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment.
       However, Joshi teaches wherein the one or more computing resources includes cache resources ([paragraph 0042] describes computer hardware resources includes cache resources);
      wherein causing the at least one of the computing resources to be reallocated from the first virtual execution environment to the second virtual execution environment includes causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment ([paragraph 0003-0004, 0042] describe virtualized execution environment including virtual machines support the sharing and load balancing of resources across virtual  machines and dynamically allocating and reallocating resources such as cache resources (computing resources) across virtual  machines [paragraph 0123-0124, 0127-0128, 0229] describe causing allocated cache storage space to cache level (within cache) to be resize allocation (reallocation) cache storage space to cache level (within cache) from one of  virtual execution environment including virtual machine to another virtual execution environment including virtual machine).
       Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic to include computing resources includes cache resources and causing reallocation of resources within a cache from the first virtual execution environment to the second virtual execution environment as taught by Joshi. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/ Vasic in the Joshi system in order to provide a computing environment that improves the handling of data I/O operations associated with multiple virtualized execution environment including virtual machines ([paragraph 0006] in Joshi).

       Regarding claim 33, the combination of Rolia, Vasic and Joshi teach the processing apparatus, wherein the first virtual execution environment is a virtual machine (Joshi: [paragraph 0042] describe virtualization execution architecture includes VM).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia / Vasic to include virtual execution environment is a virtual machine as taught by Joshi in order to virtualized environment to dynamically allocate resources, such as cache resources, across multiple virtual machines in the virtualized environment ([paragraph 0042] in Joshi).
       Regarding claim 34, the combination of Rolia, Vasic and Joshi teach the processing apparatus, wherein the data includes cache misses (Joshi: [paragraph 0071] describe data includes cache misses).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic to include data is a cache misses as taught by Joshi in order to allows us to determine cache capacity misses ([paragraph 0071] in Joshi).

       Regarding claim 35, the combination of Rolia, Vasic and Joshi teach the processing apparatus, wherein the one or more computing resources includes memory bandwidth (Rolia: [paragraph 0020] describe computing resources includes memory bandwidth).
       
      Regarding claim 37, the combination of Rolia, Vasic and Joshi teach the processing apparatus, wherein the multi-core computing platform is part of a data center (Rolia: [paragraph 0019-0020, 0082] describes virtual machines (e.g. virtual execution environments) in a multi-processor on a computing device (e.g. multi-core computing platform) is a part of data center and each virtual computing zone includes CPU).
       
      Regarding claim 39, Rolia, Vasic and Joshi teach the processing apparatus, wherein identify the at least one of the computing resources to reallocates includes compare cache misses of the first virtual execution environment and cache misses of the second virtual execution environment (Joshi: [paragraph 0123-0124, 0127-0128] describes resize allocation (reallocation) cache storage space includes analyze (compare) cache misses of a VM (first virtual execution environment) and cache misses of another  VM (second virtual execution environment)).
       Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic to include comparing cache misses of the first virtual execution environment and cache misses of the second virtual execution environment as taught by Joshi in order to provide a computing environment that improves the handling of data I/O operations associated with multiple virtualized execution environment including virtual machines ([paragraph 0006] in Joshi).

      Regarding claim 45, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.
      Regarding claims 46-48, these claims contain limitations found within that of claims 33-35 and the same rationale to rejections are used.         

       Regarding claim 50, this claim contains limitations found within that of claim 37 and the same rationale to rejections are used.

     Regarding claim 52, this claim contains limitations found within that of claim 39 and the same rationale to rejection is used.
        Regarding claim 55, this claim contains limitations found within that of claim 32 and the same rationale to rejection is used.
       
8.   Claims 36, 41, 49, 54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Vasic et al. (2013/0185729 A1); in view of Joshi et al. (US 2012/0210068 A1) ; and further in view of  Liu et al. (2007/0106769 A1).
      Regarding Claim 36, the combination of Rolia, Vasic and Joshi teach the processing apparatus, identify the at least one of the computing resources to reallocate, and cause the at least one of the computing resources to be reallocated (Joshi: [paragraph 0123-0125, 0128, 0229] describe determine (identify) the cache storage space (computing resource) to be reallocated from one of virtual execution environment including virtual machine to another virtual execution environment).
      Therefore it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic to include identifying the computing resources to reallocate, and cause the at least one of the computing resources to be reallocated as taught by Joshi in order to provide a computing environment that improves the handling of data I/O operations associated with multiple virtualized execution environment including virtual machines ([paragraph 0006] in Joshi).
     Rolia, Vasic and Joshi fails to teach wherein the one or more processing devices are to operate a virtual machine monitor, and the virtual machine monitor is to receive the data.
     However, Liu teaches wherein the one or more processing devices are to operate a virtual machine monitor, and the virtual machine monitor is to receive the data (Liu: [paragraph 0015-0017, 0033] describes receiving data characteristics regarding utilization of physical memory, CPU usage (one or more computing resource) by the virtual computing zone manager to monitor the services operating on each virtual zone (virtual machine monitor)),
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Vasic/Joshi to include the one or more processing devices are to operate a virtual machine monitor, and the virtual machine monitor is to receive the data as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/Vasic/Joshi in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu). 

     Regarding Claim 41, Rolia, Vasic and Joshi fails to teach the processing apparatus, wherein the data is received from hardware monitors.
     However, Liu teaches the processing apparatus, wherein the data is received from hardware monitors (Liu: [paragraph 0045] describe receiving data from virtual machine monitor agent (hardware monitor)).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Vasic/Joshi to include the data is received from hardware monitors as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/Vasic/Joshi in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).  

      Regarding Claim 49, Rolia, Vasic and Joshi fails to teach the one or more non-transitory computer readable media, wherein the instructions are included in instructions to operate a virtual machine monitor.
      However, Liu teaches the one or more non-transitory computer readable media, wherein the instructions are included in instructions to operate a virtual machine monitor (Liu: [paragraph 0017] describe instructions to operate a Virtual machine monitor).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Vasic/Joshi to include the instructions are included in instructions to operate a virtual machine monitor as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/Vasic/Joshi in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu). 

     Regarding claim 54, this claim contains limitations found within that of claim 41 and the same rationale to rejection is used.

    Regarding Claim 56, Rolia, Vasic and Joshi fails to teach the server apparatus, wherein the first virtual execution environment is associated with a first core of the multi-core computing platform, the second virtual execution environment is associated with a second core of the multi-core computing platform, and the second core is different from the first core.
     However, Liu teaches the server apparatus, wherein the first virtual execution environment is associated with a first core of the multi-core computing platform, the second virtual execution environment is associated with a second core of the multi-core computing platform, and the second core is different from the first core (Liu: [paragraph 0033] describe first virtualization execution architecture includes VM is associated with first cpu (core) and second  virtualization execution architecture includes VM associated with another (second) cpu).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/Vasic/Joshi to include the first virtual execution environment is associated with a first core of the multi-core computing platform, the second virtual execution environment is associated with a second core of the multi-core computing platform, and the second core is different from the first core as taught by Liu. One of ordinary skill in the art would be motivated to utilize the teachings of Rolia/Vasic/Joshi in the Liu system in order to monitor the services operating on each virtual zone while simultaneously managing the global computing environment of the host computer via lightweight zone probe ([paragraph 0015] in Liu).   

9.   Claims 38 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Vasic et al. (2013/0185729 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Lewis et al. (US 8826270 B1);   
      Regarding claim 38, Rolia, Vasic and Joshi fails to teach the processing apparatus, wherein the one or more processing devices to identify the at least one of the computing resources to reallocate include one or more processing devices to identify a relative priority of the first virtual execution environment and the second virtual execution environment.
     However, Lewis teaches the processing apparatus, wherein the one or more processing devices to identify the at least one of the computing resources to reallocate include one or more processing devices to identify a relative priority of the first virtual execution environment and the second virtual execution environment (Lewis: [col 4 lines 28-48, col 9 lines 24-31] describe determine to adjust the memory bandwidth usage (reallocate computing resources) allocated to VM based upon priority of first VM (virtual execution environment) and another VM (virtual execution environment)).
     Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic /Joshi to include identifying a relative priority of the first virtual execution environment and the second virtual execution environment as taught by Lewis in order to provide processing capabilities by the processors of the computing system may be divided among the various programs equally, or may be allocated to each program depending on priority ([col 1 lines 9-12] in Lewis).

   Regarding claim 51, this claim contains limitations found within that of claim 38 and the same rationale to rejections are used.
 
10.     Claims 40 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Vasic et al. (2013/0185729 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Devarakonda et al. (US 2013/0238780 A1).
         Regarding claim 40, Rolia, Vasic and Joshi fails to teach the processing apparatus, wherein the one or more computing resources includes memory capacity.
         However, Devarakonda teaches the processing apparatus, wherein the one or more computing resources includes memory capacity ([paragraph 0093-0094] describe computing resources includes memory capacity).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic /Joshi to include computing resources includes memory capacity as taught by Devarakonda in order to Virtual machines are provisioned with a requested number of virtual processors (vCPUs) along with memory (RAM) capacity ([paragraph 0088] in Devarakonda).

     Regarding claim 53, this claim contains limitations found within that of claim 40 and the same rationale to rejection is used.

11.    Claims 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rolia et al. (2008/0271039 A1); in view of Vasic et al. (2013/0185729 A1); in view of Liu et al. (2007/0106769 A1); in view of Joshi et al. (US 2012/0210068 A1); and further in view of Garg et al. (US 2013/0311804 A1).
       Regarding claim 42, the combination of Rolia, Vasic and Joshi fails to teach the processing apparatus, further comprising: one or more sockets in which the one or more processing devices are disposed.
       However, Garg teaches the processing apparatus, further comprising: one or more sockets in which the one or more processing devices are disposed ([paragraph 0061-0062, 0067-0069] describe node controllers (processing devices) supports sockets (sockets in which the one or more processing devices are disposed)).  
    Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic /Joshi to include sockets in which the one or more processing devices are disposed as taught by Garg in order to provide for each processor in a multi-socket system be aware of the power state of each other socket, and to changes in the powers states of the sockets ([paragraph 0021] in Garg).
      Regarding claim 43, the combination of Rolia, Vasic, Joshi and Garg teach the processing apparatus, wherein the processing apparatus includes a rack server, and the rack server includes the one or more sockets (Garg: [paragraph 0061-0062, 0067-0069] describe node controllers (processing devices) includes rack server and it includes sockets)).
      Therefore, It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to modify the teachings of Rolia/ Vasic /Joshi to include processing apparatus includes a rack server, and the rack server includes the one or more sockets as taught by Garg in order to provide rack and blade server architectures employ multiple processors and these architectures provide higher performance densities, along with other benefits, such as built-in redundancy and scalability ([paragraph 0004] in Garg).

       Regarding claim 44, the combination of Rolia, Vasic and Joshi fails to teach the processing apparatus, wherein the processing apparatus includes a rack server sockets
        However, Garg teaches the processing apparatus, wherein the processing apparatus includes a rack server (Garg: [paragraph 0061-0062, 0067-0069] describe node controllers (processing devices) includes rack server).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made to modify teachings of Rolia/ Vasic /Joshi to include processing apparatus includes a rack server as taught by Garg in order to provide a rack server architectures employ multiple processors and provide higher performance densities, along with other benefits, such as built-in redundancy and scalability ([paragraph 0004] in Garg).

Conclusion 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459     

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459